Citation Nr: 0612244	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
residuals of right eye retina toxoplasmosis, manifested as 
blindness with no light perception. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to March 1952 
and from March 1953 to March 1955.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that proposed and finalized a reduction of the veteran's 
disability rating for residuals of service-connected right 
eye toxoplasmosis from 40 percent to 30 percent.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 


FINDINGS OF FACT

1.  The rating decision of April 2002, granting a 40 percent 
evaluation for the veteran's right eye disability, was 
clearly and unmistakably erroneous.

2.  The veteran's right eye is blind with no light 
perception; his left eye visual acuity is 20/20.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for right eye retinal 
toxoplasmosis have not been met; the 40 percent evaluation 
may not be restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.383, 4.80, 4.84, Diagnostic Codes 
6066, 6070 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to Diagnostic Code 6066, a 40 percent rating is 
warranted for anatomical loss of one eye, with 20/40 visual 
acuity in the other eye.  Diagnostic Code 6070 permits a 30 
percent rating for blindness in one eye, having only light 
perception, where visual acuity in the other eye is 20/40.  
The best distant vision obtainable after correction by 
glasses will be the basis for rating visual acuity. 38 C.F.R. 
§ 4.75 (2005).

In March 2002, the veteran underwent a VA eye examination.  
The examining physician concluded that the blindness with 
only light perception in his right eye had diminished to 
blindness with no light perception.  The physician noted 
refractive error correctable to 20/20 visual acuity in the 
veteran's left eye, and the development of an early cataract.  
The eye examination revealed no serious cosmetic defect, as 
his sclera and conjunctiva were clear.  Further, his field of 
vision had not diminished.

In April 2002, the RO increased the veteran's 30 percent 
disability rating to 40 percent under Diagnostic Code 6066.  
The RO relied upon his VA treatment records, statements from 
two private physicians, and the March 2002 VA examination to 
conclude that his condition had worsened since its original 
rating.  In July 2002, the RO notified the veteran of a 
proposed reduction of his disability rating from 40 percent 
to 30 percent.  The RO cited 38 C.F.R. § 3.105(a) in support 
of its decision, which provides for amendment of disability 
ratings where clear and unmistakable error has occurred.  
Relying upon 38 C.F.R. §  4.80, the RO concluded that the 
veteran was not entitled to a disability rating in excess of 
30 percent without evidence of surgical removal or serious 
cosmetic defect of the right eye.  The RO finalized the 
proposed rating reduction in December 2002.  

The veteran seeks restoration of the 40 percent disability 
rating for his service-connected right eye disability. 
Although he is currently compensated for blindness of his 
right eye, he is not entitled to compensation for diminished 
visual acuity in his left eye.  The veteran sought service 
connection for his left eye pursuant to 38 C.F.R. § 3.383 (a) 
(1), however, his claim was denied based upon left eye visual 
acuity correctable to 20/20.  

To warrant a higher evaluation, there must be blindness in 
the left eye, or anatomical loss or serious cosmetic defect 
of the right eye.  The veteran's March 2002 VA eye 
examination revealed blindness with no light perception in 
the right eye and visual acuity of 20/20 in the left eye.  
His right eye has not been surgically removed and no serious 
cosmetic defects have been noted.  Based upon these findings, 
the veteran must be evaluated under Diagnostic Code 6070, 
which provides for a 30 percent disability rating for 
blindness in one eye having only light perception and 20/40 
visual acuity in the other eye.  Although the veteran's left 
eye visual acuity is correctable to better than 20/40, his 
total disability picture more nearly approximates the 30 
percent disability rating provided by Diagnostic Code 6070.  
38 C.F.R. § 4.84 does not provide for a higher disability 
rating where blindness has diminished from light perception 
only to no light perception at all in one eye.  Thirty 
percent is the maximum schedular amount available to the 
veteran for blindness with no light perception in the right 
eye, with 20/20 visual acuity in the left eye.  The 
assignment of a 40 percent evaluation in the April 2002 
rating decision was clearly and unmistakably erroneous.  
Because Diagnostic Code 6066 requires anatomical loss of an 
eye, a factor which was not present and is not argued to be 
present, the rating was reduced to 30 percent.  This 
reduction under 38 C.F.R. § 3.105(a) does not require 
improvement in the condition.  Compare 38 C.F.R. §§ 3.105(e), 
3.344.

In support of his claim, the veteran has submitted a May 2003 
treatment record from his private physician, as well as VA 
treatment records from June 2002 to August 2003. His private 
physician indicated that he had no vision in his right eye, 
and visual acuity correctable to 20/20 in his left eye.  His 
most recent VA treatment records reflect blindness with no 
light perception in the right eye, and visual acuity in the 
left eye correctable to 20/20.  The aforementioned medical 
records and examination reports provide a preponderance of 
evidence as to the extent of the veteran's disability. This 
competent medical evidence illustrates that his disability 
does not meet any applicable criteria for a higher rating. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered whether the appellant's disability 
could be evaluated under any other diagnostic codes, but 
finds that an evaluation higher than 30 percent is not 
warranted under any diagnostic code.  It is emphasized that 
the 30 percent rating currently assigned for blindness with 
only light perception is the maximum rating available where 
only one eye is involved.

The Board must also consider whether an extraschedular rating 
may be in order.  The Board does not have authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321 (b)(1), and 
given the circumstances, there is no basis to refer this 
matter to designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.  

There is no evidence that the veteran's right eye disability 
has resulted in frequent hospitalizations during the time 
period relevant to his February 2003 notice of disagreement 
with the reduction of his disability rating.  Further, the 
evidence indicates that the veteran has retired from 
employment, thus, his right eye disability does not interfere 
with employment beyond that contemplated by the evaluation 
assigned in the rating schedule.  In the absence of evidence 
documenting exceptional or unusual circumstances, his 
service-connected right eye disability alone does not place 
him in a position different from other veterans with a 
30 percent rating.  

In the December 2002 rating decision the RO reduced the 
veteran's 40 percent rating for blindness in the right eye to 
a 30 percent rating.  However, the RO evaluated his 
disability under Diagnostic Code 6066, which pertains to 
anatomical loss of one eye with 20/40 visual acuity in the 
other eye.  Blindness with loss of light perception is 
properly evaluated under Diagnostic Code 6070.  In selecting 
a diagnostic code, the Board must explain any inconsistencies 
with previously applied diagnostic codes.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  In 
this regard, the Board notes that by virtue of the July 2002 
proposed rating reduction, the August 2002 due process 
letter, the December 2002 final rating reduction decision, 
the September 2003 statement of the case, and the November 
2003 supplemental statement of the case, the veteran has been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  Although the veteran was 
not specifically notified of the VA's duty to assist and 
notify, he was given notice of the evidence he needed to 
submit in order to substantiate his claim.  The veteran 
executed a consent form authorizing the RO to obtain 
examination notes from his private physician and progress 
notes from his local VA medical center.  The veteran has been 
given ample opportunity to submit additional evidence and 
written argument. 
The Board finds that the veteran has been provided adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without remand of the 
case to the RO to provide additional assistance to the 
veteran in the development of his claim as required by 
statute or to give his representative another opportunity to 
present additional evidence and/or argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.


ORDER

Restoration of 40 percent disability rating for residuals of 
right eye retina toxoplasmosis, manifested as blindness with 
no light perception, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


